The substitute specification of August 18, 2020, has been entered.  However, the status of parent application no. 14/769,565 should be updated.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology involving “means” on line 4.  Correction is required (MPEP § 608.01(b)).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention in that it appears to be incomplete: --attachment structure.-- should apparently appear at the end of the claim (based upon original claim 16 in said parent application), and on line 10, --structure-- should be inserted after “ribbon-like”.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Borner et al., US 4,772,288, which discloses a system comprising devices (Figures 1-2) capable of making a graft for ACL reconstruction (MPEP § 2114), the belt-shaped configuration 22 dimensioned to substantially conform to slit-shaped bone entrance points and half-moon shaped apertures because of its ribbon-like form and flexibility (abstract; column 1, lines 7-10; column 3, lines 40-45; column 4, lines 33-49; column 4, line 62 et seq.).  The method steps of instant claims 21-22 are described in column 3, line 63, to column 4, line 7; column 4, lines 36-59; and column 5, lines 19-24 and 62-65; with spanning being inherent at each end or side in order to stabilize the tissue during the mechanical and chemical treatment steps.
Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Handlos, US 5,298,012, which discusses a device for making a substantially ribbon-like ACL graft capable of substantially conforming to slits and half-moon shapes (abstract; Figure 3; column 1, lines 15-39; column 3, line 19 et seq.).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handlos, US 5,298,012, which indicates that “a piece of tendon from a patient’s knee area… is frequently used to replace either the anterior or posterior cruciate ligament” (column 1, lines 15-20).  To harvest a relatively broad ribbon-like portion of a patellar tendon would have been obvious in order to enhance the strength necessary for ligament replacement (column 1, lines 27-34); suturing of layers or thicknesses (column 1, line 40 et seq.) upholds the flat appearance and structure of the graft.  Cleaning and preparing steps are evident from column 1, line 59, to column 2, line 18.
23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handlos, US 5,298,012, in view of Borner et al., US 4,772,288, and Eggli et al., US 2012/0130492 A1.  Split button devices were well-known in the art at the time of the present invention, as seen from Figure 7 of Eggli et al., for example, and would have been obvious in order to impart a doubling of the graft for added strength.  The weaving steps would have been obvious from Borner et al. (column 3, lines 5-22) in order to diversify mechanical properties and geometries, with further motivation (to combine) provided by the similarities in function and design among the prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774